DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-5, 11-12, 14-21, 23-24 and 28-32 are pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 10/08/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Modified Claim Rejections - 35 USC § 102
Necessitated by claim amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Makarov et al. 
Claims 1-5, 11-12, 18-21 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makarov et al. (US 9,896,709 B2, previously published as PGPub 05/26/2015), of record.
Regarding claim 1, Makarov teaches a method for preparing a sequencing library (e.g. Col. 13, line 11; “Also contemplated is a method of NGS library synthesis”) from a test sample comprising a plurality of single-stranded DNA (ssDNA) fragments (e.g. Col. 5, lines 8-11), the method comprising: 	
(a) obtaining a test sample comprising a plurality of (ssDNA) fragments (e.g. Col. 29, Lines15-27 and Lines 43-44 and Fig. 28, Step 1); 	
(b) adding a plurality of non-templated nucleotide bases to a 3'-end of the ssDNA fragments, generating a plurality of 3'-polynucleotide tailed ssDNA fragments (e.g. Fig 28, Step 1);
 (c) annealing a plurality of (ssDNA) oligonucleotide adapters to a 3'-end of the 3'-polynucleotide tailed ssDNA fragments to generate a plurality of partially double-stranded DNA (dsDNA) fragment-adapter constructs, wherein the ssDNA oligonucleotide adapters comprise a region complementary to a 3'-polynucleotide tail of the 3'-polynucleotide tailed ssDNA fragments (e.g. Fig. 28, step 2); 
(d) extending the 3'-polynucleotide tail of the ssDNA oligonucleotide adapters using a DNA polymerase and the 3'-polynucleotide tailed ssDNA fragment as a template to generate a plurality of (dsDNA) molecules (e.g. Fig. 28, step 3); 
(e) ligating a dsDNA adapter to the plurality of dsDNA molecules obtained from step (d) to generate a plurality of dsDNA adapter-molecule constructs, wherein the dsDNA adapters comprise a blunt end comprising a 3' blocked nucleotide and a 5' phosphorylated nucleotide (e.g. Fig. 37 and Col. 18, 2nd para.), and are ligated to the end of the dsDNA molecules opposite the ssDNA oligonucleotide adapters (e.g. Fig. 28, step 4) and 
(f) amplifying the dsDNA adapter-molecule constructs to generate a sequencing library (e.g. Fig. 33; step 3 embodies the steps of Fig. 28).
Regarding claim 2, Makarov teaches wherein the addition of non-templated bases to the 3’-end of the ssDNA fragments in step (b) is catalyzed using a terminal transferase and a reaction mixture comprising one or more dNTPs (e.g. Col 67, Materials; “Terminal deoxynucleotide transferase…100mM dNTP”)
Regarding claim 3, Makarov teaches wherein the terminal transferase reaction mixture comprises dGTPs (e.g. Col. 12, 2nd para; “dGTP”) and a 3’-polyguanine (poly-G) tail is added in step (b) to the ssDNA fragments (e.g. Col. 12, 2nd para; “1-50 dG bases”).
Regarding claims 4 and 5, Makarov teaches wherein the terminal transferase reaction mixture further comprises a blocking nucleotide, and wherein incorporation of the blocking nucleotide terminates 3’-tail extension by the terminal transferase and wherein the blocking nucleotide is ddGTP (e.g. Col 2, 6th paragraph).
Regarding claims 11 and 12, Makarov teaches wherein the plurality of dsDNA molecules generated in step (d) are modified prior to ligation of the dsDNA adapters in step (e) and wherein the modification comprises end-repairing (e.g. Col. 39, 3rd paragraph).
Regarding claim 18, Makarov teaches wherein the ssDNA fragments are isolated from the test sample prior to adding the plurality of non-templated nucleotide bases to the 3’-end of the ssDNA fragments (e.g. Col.5, first paragraph; “prepared by denaturation of fragmented double stranded DNA””).
Regarding claims 19 and 20, Makarov teaches wherein the dsDNA adapter ligated to the dsDNA molecules in step (e) is a Y-shaped sequencing adapter (e.g. Figure 28, step 4; “Blunt adaptor Y ligation”) and Col. 14; “Ligation of a blunt-end adapter…where Y is a sequence of second NGS adaptor”) and wherein the Y-shaped sequencing adapter is formed by annealing a pair of partially complementary oligonucleotides to one another, wherein the Y-shaped adapter comprises a first double-stranded region, formed from hybridization between two complementary regions of the partially complementary oligonucleotides, and a second single-stranded region (e.g. Fig. 28 and Col. 14, Lines 48-58).
Regarding claim 21, Makarov teaches wherein the ligase is selected from the group consisting of: T4 DNA ligase and T7 DNA ligase (e.g. Col. 14, Line 49).
Regarding claim 32, Makarov teaches wherein the dsDNA adapters further comprise a universal primer sequence (e.g. Col. 27, 5th para.; “An “adapter sequence” provides a priming sequence for both amplification and sequencing of nucleic acid fragments and is used, in some aspects for next generation sequencing applications.”).
***
Response to Arguments
	Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant argued not all elements are taught, specifically, the added limitation of the blunt end of the ds adapter comprising a 3' blocked nucleotide and a 5' phosphorylated nucleotide, which Makarov does teach; please see modified rejection above.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Makarov et al. and Chan et al.
Claims 1-5, 11-12, 14-21, 23-24 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (US 9,896,709 B2, previously published as PGPub 05/26/2015) as applied to claims 1-5, 11-12, 18-21 and 32 above, and further in view of Chan et al. (Clinical Chemistry 59:1; 211-224 (2013)), of record.
Makarov teaches the method of claim 1 and further limitations as relied on above, however, it is noted the reference is silent on teaching sample origins, as set forth in claims 14-17 and 30-31.  Also, Makarov does not teach further processing sequencing reads to determine presence of cancer, as set forth in claims 23-24 and 28-29.
Regarding claims 14 and 15, Chan teaches wherein the test sample is plasma and the fragments comprise cell free (cfDNA) fragments (e.g. p. 212, 4th para.; “Cell-free DNA molecules from 4.8mL of plasma were extracted…”).
Regarding claims 16 and 30-31, Chan teaches wherein the test sample comprises a plasma sample obtained from a subject known to have, or suspected of having a cancer and wherein the cancer comprises carcinoma (e.g. p. 212, 3rd para.; “Hepatocellular carcinoma (HCC) patients and carriers of chronic hepatitis B were recruited…”).
Regarding claim 17, Chan teaches wherein the test sample comprises ssDNA fragments originating from healthy cells and from cancer cells (e.g. p. 214, first para.; “The reference group consisted of the plasma samples from 16 healthy control individuals” and p. 212, 3rd para.; “Hepatocellular carcinoma (HCC) patients…were recruited…peripheral blood samples from all participants were collected…”).
Regarding claim 23, Chan teaches (g) sequencing the plurality of sequence reads (e.g. p. 212, second col.; DNA SEQUENCING); and
(h) detecting a presence or absence of cancer, determining a cancer status, monitoring a cancer progression and/or determining a cancer classification from the plurality of sequence reads (e.g. p. 219, 3rd para.; PLASMA DNA ANALYSIS IN A PATIENT WITH MULTIPLE SYNCRHONOUS CANCERS).
Regarding claim 24, Chan teaches further comprising enriching the sequencing library for one or more target dsDNA fragments using one or more hybridization probes to pull down dsDNA fragments known to be, or suspected of being, indicative of cancer, and sequencing the target dsDNA fragments (e.g. p. 223, 2nd para. ; “One can also envision the possibility of using shotgun sequencing of a plasma sample upon presentation of a cancer patient, mining the shotgun sequencing data of plasma DNA for copy number aberrations and SNVs, and then specifically targeting such sequences for serial monitoring purposes. In this regard, solution-phase hybridization-based capture approaches have already been successfully used to enrich plasma DNA for noninvasive prenatal diagnosis”).
Regarding claim 28, Chan teaches wherein monitoring cancer progression further comprises monitoring disease progression, monitoring therapy, or monitoring cancer growth (e.g. p. 219, 3rd para. ; PLASMA DNA ANALYSIS IN A PATIENT WITH MULTIPLE SYNCRHONOUS CANCERS). 
Regarding claim 29, Chan teaches wherein determining the cancer classification comprises determining a cancer type and/or a cancer tissue of origin (e.g. p. 222, second col., first para.)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the sequencing steps of Chan with the teachings of Makarov.  A skilled artisan would be motivated to do so because Makarov teaches “Many current next-generation sequencing (NGS) platforms require special DNA and RNA preparations prior to sequencing. Most commonly used preparations involve addition of adaptor sequences to the ends of double-stranded DNA fragments through a ligation reaction. The reaction typically involves blunt-ended DNA or DNA with a single deoxyadenosine (dA) nucleotide at the 3' end and a high concentration of DNA Ligase, and the reaction results in formation of a significant number of chimeric templates. Template-independent polymerases such as DNA-specific terminal deoxynucleotidyl transferase (TdT), and RNA-specific poly(A) and poly(U) polymerases potentially represent an attractive alternative approach for preparation of DNA and RNA for NGS analysis with the challenging caveat that the length of polymeric tails produced by these enzymes varies in a wide range (from 20 to 500 nucleotides), depends on many factors, and is not easy to control, thus reducing their utility for NGS" as per Makarov’s Col. 1, Background of the Invention.  One of ordinary skill would have a reasonable expectation of success since both Makarov and Chan are in the same field of endeavor of sequencing nucleic acids.
***
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant argued not all elements (as amended) are taught by Makarov and Chan did not make up for the deficiencies, however, Makarov does teach all of the elements of Claim 1; please see the modified 102 rejection above for claim 1.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639